December 23, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:AlphaMark Investment Trust File No. 333-152045 Ladies and Gentlemen: Pursuant to Rule 497(j) under the SecuritiesAct of 1933, theundersigned certifies that(i) theform ofProspectusandStatementof Additional Information that would have been filed under paragraph (c) of Rule 497 would not havedifferedfrom thatcontainedin the mostrecentamendmentto the AlphaMark Investment Trust’s registrationstatement on Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Vice President Ultimus Fund Solutions, LLC | 225 Pictoria Drive, Suite 450 | Cincinnati, OH 45246 | 513.587.3400 | fax 513.587.3450 www.ultimusfundsolutions.com
